Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
	Claims 1, 5-14 and 16 are pending.
Applicants’ amendments, filed on 01/07/2022, have each been entered into the record. Applicants have amended claim 1. Applicants have cancelled claim 15. Claims 11-14 remain withdrawn from consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to a non-elected species. Therefore, claims 1, 5-10 and 16 are subject of the Office action below.
Applicants’ arguments filed on 01/07/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1 and 5-10 under 35 U.S.C. 103 as being unpatentable over Hayashi (J. Dermatology, 2015, 42, 690-696, cited in the previous Office action) in view of Gollinick (JEADV, 2015, 29(suppl. 4), 15-22, cited in the previous Office action), is withdrawn in view of the amendment of claim to recite the limitation of “the individual does not have active acne”.

Claim Rejections - 35 USC § 112-Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1, 5-10 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is maintained for the reasons of record set forth in the Office action mailed on 10/13/2021, of which said reasons are herein reiterated. Claims 5-10 and 1516 depend from claim 1 and are therefore, also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
As per MPEP 2173.02,
 “[d]uring prosecution, applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc).” Emphasis added.
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). Emphasis added.

	Claim 1 recites the limitation of “a worst-ever severity of acne”, however, one skilled in the art cannot reasonably determine the meets and bounds of the limitation because: 1) this phrase is neither an art accepted term; nor 2) is there is no defined system laid out in the specification, in which a person skilled in the art can reasonably determine “a worst-ever severity of acne” in an individual subject.
	There appears to be a lack of universal consensus on the exact acne grading criteria. For example:
1) There is the assessment of acne severity according to the “Standards Of The Japan Acne Group”, based on the number of inflammatory skin lesions (red papules and pustules) on the side of the face with more prominent acne. The acne was classified as: a) “mild” if there were 5 or fewer lesions; b) “moderate”, for 6-20 lesions; c) “severe”, for 21-50 lesions; and d) “very severe”, for 51 or more lesions. Please see Hayashi et al (J. Dermatology, 2015, 42, 690-696, cited in the previous office action) at pages 690-691, under the title “METHODS”). Assessment of the most severe level of acne ever experienced was performed by asking each patient to select the corresponding image from standard photographs of different acne severities. The severity was scored as “very severe” (4 points), “severe” (3 points), “moderate” (2 points) and “mild” (1 point). Please see Hayashi et al at page 691.Emphasis added.
2) Tuchayi et al (Nature Reviews Disease Primers, 2015, 1, 1-19, cited in the previous office action), discloses that acne commonly causes scarring and grading of acne involves lesion counting and photographic methods. However, there is a lack of consensus on the exact grading criteria, which hampers the conduction and comparison of randomized controlled clinical trials evaluating treatments (emphasis added). Please see abstract.
 Furthermore, Tuchayi et al (see page 6, 3rd ¶ on the right column, under the title Diagnosis, screening and prevention”), states:
“Acne is diagnosed based on clinical examination and can be classified according to severity, lesion type and age of onset. Acne can be classified as mild, moderate or severe and in accordance with the lesions that predominate in a given patient: comedonal, papulopustular, nodular, nodulocystic or conglobate acne (acne conglobata) (Table 1). Acne conglobata is a rare, highly inflammatory, severe form of acne vulgaris, presenting with grouped comedones, nodules, abscesses and interconnected draining sinus tracts. This subtype primarily affects adult males and manifests a chronic, persistent course. Furthermore, acne may be classified on the basis of the age at presentation as neonatal acne (<4 weeks of age), infantile acne (3–16 months of age), mid-childhood (1–7 years of age), prepubertal (7–9 years of age), adolescent (10–18 years of age) or adult acne (>25 years of age, either continuing from puberty or new late-onset acne).” Please see Table 1 and Figure 5 for classification and clinical presentation. Emphasis added.

3) According to O’Brien et al (J. Dermatological Treatment, 1998, 9, 215-220, cited in the previous office action), there is “The Leeds Revised Grading System” colour photographic acne grading scheme for the face, back and chest. The criteria for severity includes extent of inflammation, range and size of inflamed lesions and associated erythma, based on analysis of 12 colour pictorial grades for facial acne and 8 grades for the back and 8 grades for the chest. Please see abstract. Emphasis added.
The overall assessment of acne pictorially is based predominantly on the number of inflamed lesions and their inflammatory intensity, with range of acne grades of increasing severity numbered: a) 1 to 12 for facial acne; b) 1-8 for back acne; and c) 1-8 for chest acne. Please see pages 215-216, under the title “Results” and Figures 1-3. O’Brien et al, at page 216, also states:
“These grading systems are not all encompassing. They, do not include patients with disproportionately localized acne, such as acne localized to the chin or nose or patients in whom the acne is of a naevoid distribution. Other atypical acne patients are those with sporadic and asymmetrical large nodular lesions (Figure 1m). Such patients cannot easily be fitted into the proposed numerical grading system, but we suggest that a patient with a disease severity equivalent to that depicted in Figure 1m should be graded as at least grade 12 for facial acne (Figure 1l).” Emphasis added.

4) There is also the “Comprehensive Acne Scoring Scale, CASS”, which is a validated simple acne grading system used to assess the severity of acne on the face, chest and back. Lesions are assessed from a distance of 2.5 m and graded from 0 to 5. Acne severity is divided into 6 categories, which are, clear (score 0), mild (score 2), moderate (score 3), severe (score 4) and very severe (score 5). Please see Muthupalaniappen et al (Clin Ter, 2014, 165(4), 187-192, cited in the previous office action), at page 188, 2nd ¶ on left column.
Regarding the term “a worst-ever severity of acne” the specification only states:
 “The four risk factors - worst ever severity of acne, duration of acne, family history of atrophic acne scars and lesion manipulation behaviors - provide a dichotomous outcome: lower versus higher risk of developing scars” (see ¶ 0010, emphasis added);

 “In one embodiment the tool comprises measuring at least one risk factor, wherein the risk factor includes, but is not limited to, the worst ever severity of acne, duration of acne, family history of acne scars and lesion manipulation behaviors. In an exemplary embodiment, the tool provides a dichotomous outcome” (see ¶ 0026, emphasis added); and 

 “The photograph of the female model 5 used to represent the severity of acne was well received and respondents had no hesitation to select their worst ever acne severity, although three respondents would have preferred a model displaying their skin tone” (see ¶ 0067, emphasis added).
A review of the specification and claims as originally filed, fails to reveal any defined system laid out for a meaningful definition of “a worst-ever acne severity”, in which a person skilled in the art can reasonably determine “a worst-ever severity of acne” in an individual subject. One skilled in the art cannot tell from the specification, an individual subject with “a worst-ever acne severity” from someone who is not with “a worst-ever acne severity”. Accordingly, without a defined system laid out in the specification, the skilled artisan cannot reasonably determine “a worst-ever severity of acne” in an individual subject.
This lack of clarity makes it impossible to ascertain with reasonable precision when that claim is infringed and when it is not. Lacking such clarity, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected. Appropriate correction is required.
	Response to Applicants’ Arguments/Remarks
The Applicants raise two arguments (see pages 5-6 of Remarks), alleging that the term “a worst-ever severity of acne”, is readily understood by a person skilled in the art because: 
1) the cited references allegedly teach the term “a worst-ever severity of acne”, as an art-accepted term which is readily understood by a person skilled in the art. Applicants cite Hayashi et al as allegedly supporting the Applicants’ position. Please see pages 5-6 of Remarks.
2) the specification provides a defined system laid out for a meaningful definition of “a worst-ever acne severity”, in which a person skilled in the art can reasonably determine “a worst-ever severity of acne” in an individual subject. Applicants cite instant specification at ¶ 0043, 0067, Figures 3-4 and Table 1, in support of the Applicants’ allegation.
	Applicants’ arguments have been fully considered but they are not found to be persuasive.
	This is because:
1) there appears to be a lack of universal consensus on the exact acne grading criteria (see discussions above). For example, Tuchayi et al (see discussions above), discloses that acne commonly causes scarring and grading of acne involves lesion counting and photographic methods. However, there is a lack of consensus on the exact grading criteria, which hampers the conduction and comparison of randomized controlled clinical trials evaluating treatments (emphasis added). Please see abstract. The lack of lack of universal consensus on the exact acne grading criteria, makes it impossible for one skilled in the art, to reasonably determine “a worst-ever severity of acne” in an individual subject.
2) the Applicants describe an assessment based on subjects selecting photographs which closely represented their “worst acne ever” (see page 6 of Remarks). This process relies on qualitative comparison within the same study and is nevertheless subject to normal human observational error. As such, it does not appear to be to rely on absolute numbers (as opposed, for example, to qualitative comparison within the same study). 
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.





Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1, 5-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (J. Dermatology, 2015, 42, 690-696, cited in the previous Office action) in view of: 1) Muthupalaniappen (Clin Ter, 2014, 165(4), 187-192, cited in the previous Office action); and 2) Gollinick (JEADV, 2015, 29(suppl. 4), 15-22, cited in the previous Office action), is maintained for the reasons of record set forth in the Office action mailed on 10/13/2021, of which said reasons are herein reiterated.
Independent claim 1 is directed to a method of detecting and treating an individual subject, who does not have active acne, and having an increased risk of for acne scarring comprising: 
risk assessment via a measured risk factor score assignment according to at least one of steps 1(a)(i) to 1(a)(iv); and
administering an effective amount (emphasis added) of an anti-acne active to the subject.
The term “an effective amount” recited in claim 1, is not defined by the claim or the specification to any to a specific embodiment, e.g., a specific dosage or a specific dosage range, for any anti-acne active. Accordingly, for the purpose of examination, an amount of an anti-acne active that is necessary to generate the desired biological response, is included in the interpretation of “an effective amount”.
The term “an individual subject” is not defined by the claim or the specification to any specific patient population. Accordingly, for the purpose of examination, animals, etc., that have an increased risk factor score assignment according to at least one of steps 1(a)(i) to 1(a)(iv), are included in the interpretation of the term “an individual subject”.
Regarding claim 1, Hayashi teaches assessment of the most severe level of acne ever experienced performed by asking each patient to select the corresponding image from standard photographs of different acne severities. The severity was scored as “very severe”, “severe”, “moderate” and “mild”. Please see page 691, under the title “survey of acne”.
According to step (a)(i) of claim 1, an individual subject having the most severe level of acne ever experienced and with severity score as “severe” or “very severe”, qualifies as an individual subject having an increased risk for acne scarring and is assigned an increased risk factor score of 8.9, which is greater than the minimum score of 3.95 required in claim 1(a)(iv)(c). A patient with “severe” or “very severe”, acne disclosed by Hayashi, is assigned a score of 8.9, and therefore, qualifies as an individual subject having an increased risk for acne scarring.
Although Hayashi teaches a method for assessing the severity of acne in an individual subject (see discussions above), Hayashi is not explicit in teaching: 1) an individual subject who does not have active acne; and 2) administering an anti-active acne to the subject.
However, the instant invention would have been obvious over Hayashi because: 
1) it was known in the art that the odds for developing acne is 3 times more for an individual with a family history of acne compared to an individual with no family history of acne; and  
2) administration of an anti-acne active to a subject in need of a treatment for moderate to very severe acne and prevention from relapse, was known in the art.
For example:
1) Muthupalaniappen teaches that the odds for developing acne is 3 times more for an individual with a family history of acne compared to an individual with no family history of acne. Please see page 189, under the title “Risk factor for acne”. Muthupalaniappen relates to acne prevalence, severity of acne and identification of individuals at risk for developing acne. Please see title of the article and abstract. Therefore, a subject who does not have active acne and having a family history of acne, would have an increased risk (odd) for acne scarring.
2) Gollinick teaches treating moderate to very severe acne patients with a composition comprising adapalene (an anti-acne active, see instant claim 9). Please see abstract, page 17, under the title “Participant” and page 18, under the title “Treatment regimen”. 
According to Gollinick, “due to its chronic character, long-term management of acne patient is essential to prevent relapse and to maintain the improvement achieved in initial short-term therapy (emphasis added). Maintenance therapy with a composition comprising adapalene, was found to prevent relapse in a large percentage of acne patients. Please see page 16, 2nd ¶ on the right column.
Accordingly, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Hayashi with Muthupalaniappen and Gollinick in order to administer a composition comprising an anti-acne active (e.g., adapalene) to a patient assessed with: 1) a family history of acne; or 2) achieved initial short-term therapy (i.e., no longer having active acne).  This is because it was known in the art that: 
1) the odds for developing acne is 3 times more for an individual with a family history of acne compared to an individual with no family history of acne (see discussions above); and
 2) administration of a composition comprising an anti-acne active (e.g., adapalene) to a patient assessed with the most severe level of acne ever experienced and having achieved initial short-term therapy (i.e., no longer having active acne), would prevent relapse and maintain the improvement achieved in initial short-term therapy (see discussions above).
 The skilled artisan would have had a reasonable expectation that the administration of the composition comprising an anti-acne active (e.g., adapalene), to a patient assessed with: 1) a family history of acne; or 2) achieved initial short-term therapy (i.e., no longer having active acne), would prevent the acne in the patient.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 5-6, Hayashi teaches that the assessment of the most severe level of acne ever experienced was performed by asking each patient to select the corresponding image from standard photographs of different acne severities (see discussions above).
Regarding claim 7, Gollinick teaches topical anti-acne active (see abstract).
Regarding claims 8-10, Gollinick teaches a composition comprising adapalene at 0.1 wt% (see abstract).
Regarding claim 16: 
1) Muthupalaniappen teaches that the odds for developing acne is 3 times more for an individual with a family history of acne compared to an individual with no family history of acne (see discussions above); and
2) Gollinick teaches a patient with achieved initial short-term therapy (i.e., no longer having active acne, see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Response to Applicants’ Arguments/Remarks
Although Applicants acknowledge that Muthupalaniappen teaches that the odds for developing acne is 3 times more for an individual with a family history of acne compared to an individual with no family history of acne (see page 7 of remarks), the Applicants allege that the instant claims are non-obvious over the cited references because:
 1) Muthupalaniappen only teaches family history of patients having active acne (see page 7 of Remarks); and
2) Muthupalaniappen fails to teach or suggest administering an anti-acne active (see page 8 of Remarks).
	Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because 
1) since Muthupalaniappen teaches that the odds for developing acne is 3 times more for an individual with a family history of acne compared to an individual with no family history of acne (see discussions above), a subject who does not have active acne and having a family history of acne, would have an increased risk (odd) for acne scarring. Furthermore, Gollinick teaches a patient with achieved initial short-term therapy (i.e., no longer having active acne, see discussions above). Accordingly, a person skilled in the art would found it obvious to administer a composition comprising an anti-acne active (e.g., adapalene), to a patient assessed with: 1) a family history of acne; or 2) achieved initial short-term therapy (i.e., no longer having active acne), with a reasonable expectation that the administration of the composition comprising an anti-acne active (e.g., adapalene), to a patient assessed with: 1) a family history of acne; or 2) achieved initial short-term therapy (i.e., no longer having active acne), would prevent the acne in the patient.
2) the Office did not take a position that Muthupalaniappen teaches or suggests administering an anti-acne active. The limitation of administering an anti-acne active was addressed by Gollinick (see discussions above).
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusion
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629